Case 1:19-cr-02032-SMJ                          ECF No. 155-5       filed 03/06/20   PageID.704 Page 1 of 7




      Lineup: 5033                                                                     6/9/2019   11:58:15   AM


                 Position                                  Name Number                   Name

                 1.                                        23856

                 2.                                        7166                          CLOUD, JAMES DEAN

                 3.                                        85395
                 4.                                        51017
                 5.                                        28653
                 6.                                       98982




     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




53                                                        EXHIBIT E
Case 1:19-cr-02032-SMJ                ECF No. 155-5           filed 03/06/20   PageID.705 Page 2 of 7




     Lineup: 5033                                                               6/9/2019   11:58:15 AM




                                                             1

     Copyright © 2019 Motorola Solutions, Inc. All RIGHTS RESERVED




54                                                 EXHIBIT E
Case 1:19-cr-02032-SMJ            ECF No. 155-5           filed 03/06/20   PageID.706 Page 3 of 7




     Lineup: 5033                                                           6/9/2019 11:58:15 AM




                                                        2

 Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




55                                             EXHIBIT E
Case 1:19-cr-02032-SMJ                         ECF No. 155-5       filed 03/06/20   PageID.707 Page 4 of 7




     Lineup: 5033                                                                    6/9/2019   11:58:15   AM




                                                                  3
 Copyright    ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




56                                                       EXHIBIT E
Case 1:19-cr-02032-SMJ                          ECF No. 155-5       filed 03/06/20   PageID.708 Page 5 of 7




     Lineup: 5033                                                                     6/9/201911:58:15   AM




                                                                   4

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




57                                                        EXHIBIT E
Case 1:19-cr-02032-SMJ                          ECF No. 155-5       filed 03/06/20   PageID.709 Page 6 of 7




     Lineup: 5033                                                                     6/9/2019   11:58:15   AM




                                                                   5

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




58                                                        EXHIBIT E
Case 1:19-cr-02032-SMJ                ECF No. 155-5          filed 03/06/20   PageID.710 Page 7 of 7




     Lineup: 5033                                                              6/9/2019   11:58:15 AM




                                                            6

     Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




59                                                EXHIBIT E
